United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 14-2841
                        ___________________________

                                  Irene A. Rogers,

                      lllllllllllllllllllll Plaintiff - Appellant,

                                          v.

Bank of America, N.A. as successor by merger to Countrywide Home Loans, Inc.,
and Countrywide Home Loans Servicing, LP; Bank of New York Mellon formerly
 known as the Bank of New York as Trustee for the Certificateholders CWABS,
 Inc., Asset-backed Certificates, Series 2005-4; Bank of New York Mellon Trust
  Company N.A. formerly known as Bank of New York Trust Company N.A. as
Co-Trustee for Certificateholders CWABS, Inc., Asset-based Certificates, 2005-4;
    Mortgage Electronic Registration Systems, Inc.; John and Jane Does 1-10,

                     lllllllllllllllllllll Defendants - Appellees.
                                      ____________

                    Appeal from United States District Court
                   for the District of Minnesota - Minneapolis
                                  ____________

                            Submitted: March 9, 2015
                               Filed: June 1, 2015
                                 ____________

Before WOLLMAN, BEAM, and COLLOTON, Circuit Judges.
                          ____________

COLLOTON, Circuit Judge.
       Bank of New York Mellon, formerly known as Bank of New York, foreclosed
on Irene Rogers’s home on behalf of a mortgage trust. Rogers sued several parties
in the district court, seeking a declaratory judgment that the foreclosure was invalid.
She claimed that the assignment of her mortgage to the trust violated a Pooling and
Servicing Agreement governing the trust, and that the foreclosure violated certain
statutory requirements. The district court1 granted the defendants’ motion to dismiss,
holding Rogers did not have standing to challenge the foreclosure on the ground that
the defendants violated an agreement to which Rogers was not party. Applying our
decision in Karnatcheva v. JPMorgan Chase Bank, N.A., 704 F.3d 545 (8th Cir.
2013), we affirm.

       Rogers and her late husband refinanced an existing mortgage on their home in
Minnesota in 2005. The mortgage was executed in favor of Countrywide Home
Loans, Inc., and it listed Mortgage Electronic Registration Systems (MERS) as the
mortgagee. In June 2008, MERS transferred its interest in the mortgage to a
securitized mortgage trust by assigning the mortgage to Bank of New York as Trustee
for the Certificateholders CWABS, Inc. Asset-backed Certificates, Series 2005-4
(Bank of New York). In October 2011, MERS again executed a purported
assignment of the mortgage to Bank of New York, which was then known as Bank
of New York Mellon.

        Bank of New York was party to a Pooling and Servicing Agreement between
various entities; Rogers and her husband were not parties. According to Rogers’s
complaint, the Pooling and Servicing Agreement governed the mortgage trust and
required “that all mortgages to be included in the corpus of the Mortgage Trust were
to be transferred into the Mortgage Trust between June 1, 2005 and August 8, 2005.”



      1
       The Honorable Susan Richard Nelson, United States District Judge for the
District of Minnesota.

                                         -2-
In 2012, Bank of New York commenced foreclosure proceedings on Rogers’s house,
and subsequently purchased the house at a sheriff’s sale.

       Rogers sued multiple parties, seeking a declaratory judgment that the
foreclosure was void. As relevant here, she alleged that the mortgage assignments
from MERS to Bank of New York in 2008 and 2011 violated the terms of the Pooling
and Servicing Agreement, because the agreement required that all assignments to the
Trust be made between June and August 2005. Rogers also sought a declaration that
the foreclosure was invalid because it violated statutory requirements in Minn. Stat.
§§ 580.02, 580.04 and 580.11. The district court granted defendants’ motion to
dismiss all claims. Relying on this court’s decision in Karnatcheva, the court ruled
Rogers did not have standing to challenge whether the mortgage assignments
conformed to the Pooling and Servicing Agreement because she was not party to that
agreement. The court dismissed Rogers’s claims for declaratory judgment under
Minn. Stat. §§ 580.02 and 580.11 for the same reason.

       Rogers appeals the district court’s determination that she lacked standing, but
we conclude that her claim is foreclosed by the reasoning of Karnatcheva. In that
case, mortgagors in Minnesota sought to invalidate foreclosures that allegedly
violated the terms of an agreement governing the mortgage trust to which their
mortgages were assigned. This court held that the mortgagors did not have standing
to bring such a challenge because they were not parties to the trust agreement. 704
F.3d at 547. Rogers, like the plaintiff in Karnatcheva, seeks to invalidate the
foreclosure on the basis of a violation of a trust agreement to which she was not a
party. The district court correctly determined that she lacked standing.

       Rogers complains that the district court’s decision “abrogates Minnesota
foreclosure law” by allowing a foreclosing party to avoid strict compliance with
statutory requirements. But the district court’s order, like Karnatcheva, addresses



                                         -3-
only who may seek a declaratory judgment; it does not conflict with Minnesota
foreclosure law that would apply if a proper party brought the action.

        Rogers argues that the district court should have applied New York law, rather
than Minnesota law, because the Pooling and Servicing Agreement contained a
choice-of-law provision stating New York law should govern. Karnatcheva did not
specify whether its conclusion about “standing” was based on federal law and Article
III of the Constitution, see Rajamin v. Deutsche Bank Nat. Trust Co., 757 F.3d 79, 85-
87 (2d Cir. 2014), or Minnesota common law. Cf. Dauenhauer v. Bank of N.Y.
Mellon, 562 F. App’x 473, 480 (6th Cir. 2014) (applying state contract law); Farkas
v. GMAC Mortg., L.L.C., 737 F.3d 338, 342 (5th Cir. 2013) (per curiam) (applying
Texas law). But even assuming that New York law governs the standing analysis,
there is no material difference between Minnesota law and New York law that would
distinguish Karnatcheva. Courts applying New York law have dismissed similar
claims brought by mortgagors in Rogers’s position for lack of standing. See Rajamin,
757 F.3d at 86-90; Wells Fargo Bank, N.A. v. Erobobo, No. 2013-06986, 31648/09,
2015 WL 1915161, at *2 (N.Y. App. Div. Apr. 29, 2015) (Erobobo, as a mortgagor
whose loan is owned by a trust, does not have standing to challenge the plaintiff’s
possession or status as assignee of the note and mortgage based on purported
noncompliance with certain provisions of the [pooling and servicing agreement].”).

      The judgment of the district court is affirmed.
                     ______________________________




                                         -4-